83 F.3d 427
77 A.F.T.R.2d 96-2049
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Charles M. LINDBLOM, Debtor.Charles M. LINDBLOM, Appellant,v.Mark H. WEBER, U.S. Trustee, Appellee,andBankruptcy Appeals Clerk, Interested party, Appellee.
No. 95-35049.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Former Chapter 11 debtor Charles M. Lindblom appeals pro se the district court's affirmance of a bankruptcy court's order dismissing Lindblom's Chapter 11 case for cause pursuant to 11 U.S.C. § 1112(b).   We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.


3
We review de novo a district court's review of a bankruptcy court's decision, Great W. Bank v. Sierra Woods Group, 953 F.2d 1174, 1176 (9th Cir.1992), and we independently review the bankruptcy court's factual findings for clear error and its legal conclusions de novo, 500 W. Ina Rd. Trust v. Tucker (In re Tucker), 989 F.2d 328, 330 (9th Cir.1993).


4
We have independently reviewed the record and affirm the bankruptcy court's dismissal for the reasons stated in the district court's order entered on December 16, 1994.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3